DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Claim Status
Claim amendments were filed on 4/4/2022.
Claims 1-7, 10-16, and 18-22 are pending.
Claims 1-2, 5, 10-12, and 18-20 are currently amended.
Claims 3, 13, 16, and 21-22 are previously presented.
Claims 4, 6-7, and 14-15 are original.
Claims 1, 12, and 20 are independent.


Response to Arguments
Applicant’s arguments, filed 4/4/2022, have been considered but are not persuasive.
35 U.S.C. 101 Rejections
Step 2A Prong One
Applicant argues, under Step 2A Prong One of the eligibility framework, that the claimed subject matter does not fall into one of the enumerated subject matter groupings of abstract ideas (see Remarks, pp. 11-12).  
The argument is not persuasive. The Prong One procedure for determining whether a claim “recites” an abstract idea is: identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determine whether the identified limitation(s) falls within at least one of the enumerated groupings of abstract ideas.  Examiner maintains that the claims fall under the “Certain methods of organizing human activity … fundamental economic practice” grouping/subgrouping because the recitations delineated in the rejection describe calculating an amortized bill amount based on predicted payments. 
Step 2A Prong Two
Applicant argues, under Step 2A Prong Two of the eligibility framework, that the claimed subject matter, as a whole, integrates the judicial exception into a practical application, and includes subject matter that reflects an improvement in the functioning of a computer or an improvement to other technology or technical field; and imposes a meaningful limit on the judicial exception, and is more than a drafting effort to monopolize the judicial exception.  Specifically, Applicant argues that the claimed subject matter includes features to utilize machine learning techniques including performing a clustering operation, training RNNs for a group of customers, associating a particular RNN with a particular customer to predict a monthly bill amount, and retraining the particular RNN for the particular customer, and that this allows more accurate prediction of future bill amounts based on attributes of historical service billing data.  Applicant further argues that the claims include features focused on new and useful improvement to other technology and technical fields, as similarly found in DDR Holdings, Enfish, and Visual Memory (see Remarks, pp. 12-13).
The argument is not persuasive. The training of and use of neural networks with a particular type of data is not a technical improvement but the mere use of the neural network as a tool.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in the field of neural networks.  The specification discusses neural networks at a high level of generality and, thus, the claim limitations drawn to the use of the neural networks are not indicative of integration into a practical application because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).    
Step 2B
Applicant argues that, under Step 2B of the eligibility framework, that the claimed subject matter includes “significantly more” than an abstract idea because the elements recited in claim 1 include among other features, specific processes performed by a processing circuit to "receive, via the communication interface coupled with the processor circuit, service billing data for a plurality of customers, the service billing data comprising bill information, location information, and service type information for each of the plurality of customers; perform a cluster operation on the service billing data on the plurality of customers to generate a group of customers in a particular location and using a particular service type, the cluster operation to generate the group of customers with the location information and the service type information associated with each of the plurality of customers; train, for the group of customers, a plurality of recurrent neural networks (RNNs) with the bill information for the group of customers, the bill information based on bills for a previous twelve-month period of time, and each of the RNNs associated with a particular customer in the group of customers and trained with particular bill information for the particular customer to predict monthly bill amounts for a future twelve-month period of time for the particular customer; predict with the plurality of RNNs predicted monthly bill amounts for the future twelve month period of time for the group of customers; retrain each of the plurality of RNNs with the predicted monthly bill amounts for the future twelve month period of time from all of the plurality of customers; predict, for the particular customer with an associated RNN, the monthly bill amounts for the future twelve month period, wherein the associated RNN is trained with the bill information for the particular customer and retrained with the predicted monthly bill amounts for the plurality of customers; and cause, in a webpage comprising account information for the customer, presentation of a display comprising the monthly bill amounts for the future twelve month period for the particular customer." Applicant argues that these features operate in a non-conventional and non-generic way to perform future bill prediction utilizing machine-learning techniques (see Remarks, pp. 13-15).
The argument is not persuasive.  Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.  Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: adding a specific limitation other than what is well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.  Here, the additional limitations drawn to the use of neural networks merely use the computer as a tool perform the abstract idea (see MPEP 2106.05(f) and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2105.05(h)).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Thus, the additional limitations are not indicative of an inventive concept.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7, 10-16, and 18-22 are directed to a system, product, or method, each of which fall within one of the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 12 and method Claim 20.  Claim 1 recites the limitations of:
1. (Currently Amended) An apparatus, comprising: 
a communication interface; 
a processor circuit coupled with the communication interface; and 
a memory coupled with the processor circuit and the communication interface, the memory storing instructions which when executed by the processor circuit, cause the processor circuit to: 
receive, via the communication interface coupled with the processor circuit, service billing data for a plurality of customers, the service billing data comprising bill information, location information, and service type information for each of the plurality of customers; 
perform a cluster operation on the service billing data on the plurality of customers to generate a group of customers in a particular location and using a particular service type, the cluster operation to generate the group of customers with the location information and the service type information associated with each of the plurality of customers;
train, for the group of customers, a plurality of recurrent neural networks (RNNs) with the bill information for the group of customers, the bill information based on bills for a previous twelve-month period of time, and each of the RNNs associated with a particular customer in the group of customers and trained with particular bill information for the particular customer to predict monthly bill amounts for a future twelve-month period of time for the particular customer;2Appl. No. 16/657,597Docket No.: 1988.0168Response Dated June 18, 2021Examiner: Wong, Eric Tak Wai
Reply to Office Action of February 19, 2021TC/A.U. 3692predict with the plurality of RNNs predicted monthly bill amounts for the future twelve month period of time for the group of customers;
retrain each of the plurality of RNNs with the predicted monthly bill amounts for the future twelve month period of time from all of the plurality of customers;RETRAIN
predict, for the particular customer with an associated RNN, the monthly bill amounts for the future twelve month period, wherein the associated RNN is trained with the bill information for the particular customer and retrained with the predicted monthly bill amounts for the plurality of customers; and
cause, in a webpage comprising account information for the customer, presentation of a display comprising the monthly bill amounts for the future twelve month period for the particular customer.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”. The claim limitations delineated in bold above recite calculating an amortized bill amount based on predicted payments, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The communication interface, processor circuit, memory, and recurrent neural network(s) in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: communication interface processor circuit, memory, and recurrent neural network(s) (Claim 1); computer-readable storage medium storing computer-readable program code, processor, recurrent neural network(s) (claim 12); communication interface, recurrent neural network(s) (claim 20). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  In particular, the training of and use of neural networks with a particular type of data is not a technical improvement but the mere use of the neural network as a tool.  The specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in the field of neural networks.  The specification discusses neural networks at a high level of generality and, thus, the limitations drawn to the use of the neural networks are not indicative of integration into a practical application because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).  Therefore, claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0018] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, and 20 and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-7, 10-16, and 18-22 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adetokun et al. "Development of an ANN-based Estimated Electricity Billing System" , 2018 IEEE PES/IAS PowerAfrica, 6/1/2018. (Year: 2018)
Park et al., "Prediction of Individual Household Energy Bills Using Deep Learning", 2020 35th International Technical Conference on Circuits/Systems, Computers and Communications (ITC-CSCC) (Page(s): 500-504), 7/1/2020. (Year: 2020)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698